 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               2:19-MC-00050-KJM-AC
12                 Plaintiff,
13                 v.                                        CONSENT JUDGMENT OF FORFEITURE
14   APPROXIMATELY $408,750.00 IN U.S.
     CURRENCY,
15
                   Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

18          1.     On or about December 11, 2018, claimant Li Qui Lin (“Lin”) filed a claim in the

19 administrative forfeiture proceedings with the Drug Enforcement Administration with respect to the

20 Approximately $408,750.00 in U.S. Currency (hereafter “defendant currency”), which was seized on

21 October 15, 2018.

22          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than Lin has filed a claim to the defendant currency as required by law in the administrative

26 forfeiture proceeding.

27          3.     The United States represents that it could show at a forfeiture trial that potential claimant

28 was traveling to Sacramento from Queens, New York with a family member to purportedly purchase a
                                                   1
                                                                                        Consent Judgment of Forfeiture
 1 business in the Sacramento area. The cash they carried in their luggage totaled $408,750.00 and is

 2 alleged to have originated from a series of business transactions. A drug dog trained to identify the odor

 3 of narcotics on currency subsequently positively alerted to the cash transported from New York to

 4 Sacramento.

 5          4.      The United States represents that it could further show at a forfeiture trial that the

 6 defendant currency is forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

 7          5.      Without admitting the truth of the factual assertions contained above, claimant

 8 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise

 9 of this matter, claimant agrees that an adequate factual basis exists to support forfeiture of the defendant

10 currency. Li Qui Lin acknowledges that she is the sole owner of the defendant currency, and that no

11 other person or entity has any legitimate claim of interest therein. Should any person or entity institute

12 any kind of claim or action against the government with regard to its forfeiture of the defendant

13 currency, claimant shall hold harmless and indemnify the United States, as set forth below.

14          6.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

15 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

16          7.      This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

17 which the defendant currency was seized.

18          8.      The parties herein desire to settle this matter pursuant to the terms of a duly executed

19 Stipulation for Consent Judgment of Forfeiture.

20          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

21 AND ADJUDGED:

22          9.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by and

23 between the parties.

24          10.     Upon entry of the Consent Judgment of Forfeiture, $214,750.00 of the $408,750.00 in

25 U.S. Currency, together with any interest that may have accrued, shall be forfeited to the United States

26 pursuant to 21 U.S.C. § 881(a)(6), to be disposed of according to law.

27 /////

28 /////
                                                           2
                                                                                          Consent Judgment of Forfeiture
 1          11.     Upon entry of the Consent Judgment of Forfeiture, but no later than 60 days thereafter,

 2 $194,000.00 of the $408,750.00 in U.S. Currency, together with any interest that may have accrued,

 3 shall be returned to potential claimant Lin through her attorney Isaac Safier.

 4          12.     The United States of America and its servants, agents, and employees and all other

 5 public entities, their servants, agents and employees, are released from any and all liability arising out

 6 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

 7 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

 8 seizure or forfeiture, as well as to those now known or disclosed. Claimants waived the provisions of

 9 California Civil Code § 1542.

10          13.     No portion of the stipulated settlement, including statements or admissions made

11 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

12 Rules of Evidence.

13          14.     All parties will bear their own costs and attorney’s fees.

14          15.     Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

15 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

16 for the seizure of the above-described defendant currency.

17          IT IS SO ORDERED.
18 DATED: June 23, 2021.

19

20

21

22

23

24

25

26

27

28
                                                          3
                                                                                        Consent Judgment of Forfeiture
